Citation Nr: 1501398	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-26 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an effective date prior to September 15, 2011 for the grant of non-service-connected pension benefits.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 











INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 2005 to February 2006, and from July 2007 to July 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The appeal was previously remanded by the Board in September 2013.  As discussed below, the Veteran has withdrawn the issue on appeal; therefore, any discussion of compliance with the prior Board remand orders has been rendered moot.  

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, and sporadic fainting have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2014 written statement, September 2014 notice letter to the Veteran.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In a February 2014 written statement, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal as to an effective date prior to September 15, 2011 for the grant of non-service-connected pension benefits.




CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal as an effective date prior to September 15, 2011 for the grant of non-service-connected pension benefits are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn claim is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

Withdrawal of Appeal for Earlier Effective Date 
for Non-Service-Connected Pension Benefits

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

On February 24, 2014, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing his appeal for an earlier effective date for the grant of non-service-connected pension benefits; hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, given this action by the Veteran, the Board does not have jurisdiction to review the appeal further as to this issue.


ORDER

The appeal for an effective date prior to September 15, 2011 for the grant of non-service-connected pension benefits, having been withdrawn, is dismissed. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


